DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-12, claims 1-5, 7-13 and 15-20, in the reply filed on March 14, 2022 is acknowledged.
Claims 6 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 14, 2022.
Claim Objections
Claims 1, 12, 15 and 18 are objected to because of the following informalities: 
In claim 1 (line 9) “axially translation” should recite --axial translation--.
In claim 12 (line 1) “seated in” should recite --seated on--.
In claim 15 (line 19) “plunger depressed” should recite --plunger is depressed--.
In claim 18 (line 2) “in an annular” should recite --on an annular--. 
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 2-7) recites “where depressing the plunger causes axial translation of a collet body to place the temporary fastener in an activated state in which a plurality of flexible fingers in the collet body radially converge and where releasing the plunger places the temporary fastener in a clamped state in which the plurality of flexible fingers in the collet body are outwardly displaced”.
Claim 1 fails to recite any limitations which enable one to properly determine what structural features enable the flexible fingers of the collet body to “radially converge” or to be “outwardly displaced” due to axial translation of the collet body.  It is unclear as to how the collet body structurally engages and translates relative to each of the rod and the case in order to “radially converge” or “outwardly displace” the flexible fingers.  Furthermore, it is unclear as to how the plunger fingers structurally engage the collet body in order to axially translate the collet body.  
Claim 1 (line 7) recites “a web element positioned at a proximal end of a rod and including a plurality of openings”.  It is unclear as to what structural features constitute such “web element” in order to define such openings.  Claims 2-5 depend from claim 1 and are likewise rejected as being indefinite.
Claim 7 (lines 8-12) recites “where the distal end of the rod interacts with the plurality of flexible fingers to radially expand the plurality of flexible fingers when the fastener is in a clamped state; a plunger having a distal portion including a plurality of plunger fingers, where the distal portion includes a plurality of slots and where depressing the plunger causes axial translation of the collet body”.
Claim 7 fails to recite any limitations which enable one to properly determine what structural features enable the flexible fingers of the collet body to release from the “clamped state” due to axial translation of the collet body.  It is unclear as to how the collet body structurally engages and translates relative to each of the rod and the case in order to release the flexible fingers from the “clamped state”.  Furthermore, it is unclear as to how the plunger fingers structurally engage the collet body in order to axially translate the collet body.  
Claim 7 (lines 13-14) recites “a web element positioned at a proximal end of a rod and including a plurality of openings”.  It is unclear as to what structural features constitute such “web element” in order to define such openings.  Claims 8-13 depend from claim 7 and are likewise rejected as being indefinite.
Claim 15 (lines 10-12) recites “where depressing the plunger causes axial translation of the collet body to place the fastener in an activated state where the plurality of flexible fingers radially converge”.
Claim 15 fails to recite any limitations which enable one to properly determine what structural features enable the flexible fingers of the collet body to “radially converge” due to axial translation of the collet body.  It is unclear as to how the collet body structurally engages and translates relative to each of the rod and the case in order to “radially converge” the flexible fingers.  Furthermore, it is unclear as to how the plunger fingers structurally engage the collet body in order to axially translate the collet body.  Claims 16-20 depend from claim 15 and are likewise rejected as being indefinite.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows: 
Claim 1 (line 8) recites “a web element positioned at a proximal end of a rod”.
Claim 1 fails to recite any limitations which enable one to properly determine how the rod structurally engages and is disposed within the case.
Claim 1 (lines 11-12) recites “a spring positioned within a case and exerting a restorative force on the collet body and the plunger in response to depression of the plunger”.  
Claim 1 fails to recite any limitations which enable one to properly determine how the spring structurally engages the collet body, and how the plunger fingers structurally engage the collet body in order for the spring to “exert a restorative force on the collet body and plunger”.  Claims 2-5 depend from claim 1 and are likewise rejected as being indefinite.
Claim 7 (lines 17-18) recites “a spring positioned within the case and exerting a restorative force on the collet body and the plunger when the plunger is depressed”.  
Claim 7 fails to recite any limitations which enable one to properly determine how the spring structurally engages the collet body, and how the plunger fingers structurally engage the collet body in order for the spring to “exert a restorative force on the collet body and plunger”.  Claims 8-13 depend from claim 7 and are likewise rejected as being indefinite.
Claim 15 (lines 17-19) recites “a spring positioned within the case, partially surrounding at least a portion of the collet body and the rod, and exerting a restorative force on the collet body and the plunger when the plunger [is] depressed”.  
Claim 15 fails to recite any limitations which enable one to properly determine how the spring structurally engages the collet body, and how the plunger fingers structurally engage the collet body in order for the spring to “exert a restorative force on the collet body and plunger”.  Claims 16-20 depend from claim 15 and are likewise rejected as being indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 9 and 10 of U.S. Patent No. 9,970,468. Although the claims at issue are not identical, they are not patentably distinct from each other because the “collet body” including a “plurality of flexible fingers”, the “case”, the “rod”, the “plunger” including a “plurality of plunger fingers”, the “web” including a “plurality of openings”, and the “spring” of instant claims 1, 7 and 15 are encompassed by the “collet body” including a “plurality of flexible fingers”, the “case”, the “rod”, the “plunger” including a “plurality of plunger fingers”, the “web” including a “plurality of openings”, and the “bias means” of patent claim 1.
Allowable Subject Matter
Claims 1-5, 7-13 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and upon the timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1 as best understood, Wallace (US 2,439,531) discloses the claimed fastener with the exception of comprising a plunger having a distal portion including a plurality of plunger fingers; and a web element positioned at a proximal end of a rod and including a plurality of openings mating with the plurality of plunger fingers to allow for axial translation of the plurality of plunger fingers with regard to the rod when the plunger is axially actuated.
As to claim 7 as best understood, Wallace discloses the claimed fastener with the exception of comprising a plunger having a distal portion including a plurality of plunger fingers, where the distal portion incudes a plurality of slots; and a web element positioned at the proximal end of the rod and including a plurality of openings having the plurality of plunger fingers positioned therebetween to permit the plurality of plunger fingers to axially translate with regard to the rod when the plunger is actuated; and 
As to claim 15 as best understood, Wallace discloses the claimed fastener with the exception of comprising a plunger having a distal portion including a plurality of plunger fingers with a partially annular shape and radially extending from a head at a proximal end; and a web element positioned at a proximal end of the rod and including a plurality of openings positioned between a plurality of radially aligned arms mated with the plurality of plunger fingers such that the plurality of plunger fingers are configured to axially translate with regard to the rod responsive to plunger actuation.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener disclosed by Wallace to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/03/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619